Citation Nr: 0304413	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the esophagus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from July 
1958 to June 1969 and an unverified period of service in the 
Delaware Air National Guard Reserve from January 1974 to 
April 1988.

This matter comes before the Board of Veterans' Appeals on 
appeal of an August 2001 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania (PA), that, among other things, 
denied the veteran's claim of entitlement to service 
connection for injury to the esophagus.  The veteran 
perfected a timely appeal of this determination.


FINDING OF FACT

The evidence supports a finding that the veteran currently 
suffers from the residuals of an injury to his esophagus that 
occurred during service.


CONCLUSION OF LAW

Residuals of an injury to the esophagus was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that the veteran and his representative 
have received the degree of notice which is contemplated by 
law.  Following receipt of the veteran's claim seeking 
entitlement to service connection for residuals of an injury 
to the esophagus (hereinafter, "the veteran's claim") in 
January 1999, VA sent the veteran written notice regarding 
the type of information and evidence needed to substantiate 
his claim.  Specifically, the veteran was notified that he 
needed to submit evidence showing that his claimed disability 
had been treated since discharge from service and what types 
of evidence should be submitted in support of his claim.  
Following VA examination in April 1999, the RO issued a 
rating decision in January 2000 that denied the veteran's 
claim, provided copies of this decision to the veteran and 
his representative, and stated that the denial was based on 
the lack of evidence in the veteran's service medical records 
of treatment for any injury to the esophagus and discounted 
the VA examiner's April 1999 opinion linking the veteran's 
current complaints to an in-service injury to the esophagus.  
By means of the discussions in the currently appealed January 
2000 rating decision, the March 2000 statement of the case, 
and the supplemental statement of the case issued in August 
2001, the veteran and his representative were notified of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf, the laws and regulations governing 
the veteran's claim, including the VCAA, and the reasons for 
the determinations made regarding his claim.  For instance, 
in the statement of the case, they were informed of VA's duty 
to notify the veteran of information and evidence needed to 
support his claim, the legal criteria relating to service 
connection (including direct and secondary service 
connection, and chronicity and continuity of symptoms), and 
they were provided with detailed reasons and bases for the 
adverse determination, explaining that the evidence then of 
record had failed to show that there were no in-service 
findings regarding the veteran's claimed injury to the 
esophagus.  Similarly, they were notified in the supplemental 
statement of the case that VA has reviewed additional medical 
evidence submitted in support of the veteran's claim and that 
there was no change in the determination that service 
connection had not been established for residuals of an 
injury to the esophagus.  Finally, in October 2001, the 
veteran and his representative were notified that the 
veteran's appeal had been placed on the Board's docket and 
they were asked to submit any additional evidence in support 
of the veteran's claim to the Board.  

The record also reflects that VA has met its duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  Specifically, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, including his available service medical records 
and VA treatment records.  In letters dated in March 1999 and 
June 2000, VA requested the veteran's assistance in obtaining 
records from medical sources which he had identified 
previously.   In a decision issued to the veteran in November 
2001, the Board remanded the veteran's claim for additional 
development, including scheduling him for VA examination.  In 
a VA Form 119 "Report of Contact" dated in February 2001 
and included in the veteran's claims folder, the veteran 
stated that he had no additional medical evidence to provide 
VA.  The veteran provided a statement to the VA in January 
2002 that all relevant evidence had been submitted in support 
of his claim.  VA also has obtained the veteran's private 
treatment records from Dr. D.B., M.D. (hereinafter, "Dr. 
D.B."); and John F. Kennedy Memorial Hospital, Turnersville, 
New Jersey (NJ) (hereinafter, "Kennedy Hospital").  
Finally, VA has obtained medical opinions regarding the 
claimed relationship between the veteran's current residuals 
of an injury to the esophagus and his period of service.  

For the reasons discussed above, the veteran has been advised 
of the evidence necessary to substantiate his claim, and he 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  Thus, the Board concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claim and that no reasonable possibility 
exists that any further development would aid in 
substantiating the claim.  Therefore, there is no further 
action necessary to comply with the provisions of the VCAA or 
its implementing regulations.  Accordingly, the veteran will 
not be prejudiced as a result of the Board deciding his 
claim.

A review of the veteran's service medical records indicates 
that, on physical examination at the time of his commission 
in to the US Army Reserve Medical Service Corps in March 
1958, no pertinent results were noted and no history, 
diagnosis, or treatment for an injury to the esophagus was 
noted on the medical history report that accompanied this 
examination.  On physical examination at the time of his 
appointment to the regular Army in April 1961, no pertinent 
results were noted, the veteran was found medically 
acceptable for a regular Army appointment, and no history, 
diagnosis, or treatment for an injury to the esophagus was 
noted on the medical history report that accompanied this 
examination.  At a physical examination conducted at the time 
of the veteran's resignation from the Army in January 1969, 
no pertinent results were noted and, on the medical history 
report that accompanied this examination, the veteran wrote, 
"I consider my health to be excellent except for constant 
fullness of ears and loss of hearing."  At a physical 
examination conducted at the time of the veteran's 
appointment and commission in the Delaware Air National Guard 
in February 1973, it was noted that the veteran's tonsils had 
been removed and the veteran was found qualified for his 
appointment and commission.  On the medical history report 
that accompanied this examination, it was noted that the 
veteran had been hospitalized for the removal of food lodged 
in his throat in 1962.  No further information was provided.

An "Operation Chart" from Carlisle Army Hospital, Carlisle, 
PA, dated March 1966, noted that the veteran underwent an 
esophagoscopy for the removal of a foreign body (meat) in his 
esophagus.  On a "Clinical Record Cover Sheet" that 
accompanied the report of this procedure, it also was noted 
that, while eating dinner at home, a piece of meat had lodged 
in the veteran's throat.  During the procedure, copious 
quantities of meat were removed from the cervical esophagus 
down to the mid-thoracic esophagus.  The esophagus was 
inspected down to the cardiac sphincter area, and no further 
obstruction was found.  No definite abnormalities of the 
esophagus were noted, and the veteran withstood the procedure 
well and left the operating room in good condition.  X-rays 
were taken, and in the "Request for X-ray Consultation" 
that accompanied the "Operation Chart," it was noted that 
there were no opaque foreign bodies in the tracheal-bronchial 
tree of the thoracic esophagus.  The radiologist's diagnosis 
included nothing abnormal seen in the cervical spine or 
adjacent soft tissues.  The pre- and post-operative diagnoses 
rendered by the physician who performed the esophagoscopy 
were a foreign body in the esophagus (meat).    

Further, annual medical history reports dated between 1974 
and 1986 while the veteran was in the Air National Guard 
provide no pertinent history, diagnosis, or treatment for an 
injury to the esophagus.  It is noted that the veteran 
reported having food lodged in his throat in 1962 on these 
reports.  However, no assessment was provided on this reports 
as regards this disclosure.  On a medical history report 
obtained in January 1984, it was noted that the veteran had 
gotten food lodged in his esophagus in 1962 and 1982, the 
food had been removed by endoscopy, and this condition had 
resulted in no sequelae (or consequences).  On a medical 
history report dated in October 1987, it was noted again that 
the veteran had gotten food lodged in his throat in 1962 and 
in 1982, he had been anesthetized to remove the food, and 
this condition had resulted in no sequelae.

On VA examination accomplished at VAMC Philadelphia in April 
1999, the veteran complained of an occasional feeling of 
dysphagia (or difficulty in swallowing), especially to meat, 
and that what he ate occasionally still got stuck in his 
upper esophagus.  It was noted in the veteran's medical 
history that he had received a karate chop to his neck during 
training while in service, he had had a meat impaction of his 
upper esophagus removed in 1965 while in service and a meat 
impaction removed under general endotracheal anesthesia in 
1981.  It also was noted that, at the time of the veteran's 
second meat impaction removal in 1981, he had seen an ears, 
nose, throat (ENT) specialist who thought that the veteran 
might have an esophageal stricture, and that the veteran had 
not had a recurrent meat impaction since 1981.  Physical 
examination revealed no pertinent results.  The impression 
was meat impaction times 2 due to an esophageal stricture in 
the upper esophagus and that the claimed karate chop to the 
neck during training could have resulted in the esophageal 
narrowing.

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for an injury to the 
esophagus by rating decision in January 2000.  

In a lay statement submitted to the RO in May 2000, Dr. 
J.H.O., M.D. (hereinafter, "Dr. J.H.O."), stated that he 
had served with the veteran between July 1963 and June 1965.  
Dr. J.H.O. recalled that the veteran had had an incident 
during the time that they had served together when he had 
gotten food lodged in his throat and, after an attempt to 
remove it was made by the Medical Officer of the Day, the 
veteran had been transferred to the Carlisle General Hospital 
for an ENT specialist to remove it.  Finally, Dr. J.H.O. 
stated that he did not recall the final outcome as he had not 
been directly involved.

In a lay statement provided to the RO in May 2000, the 
veteran stated that, while stationed at Fort Jay, Governor's 
Island, New York, he had received a karate chop to his neck 
during hand-to-hand combat training.  "It hurt but I didn't 
pay much attention to it and did not report it to the medical 
department.  Several months later I noticed that I was having 
some difficulty swallowing food and I had to take extra 
caution to cut all portions into small sections.  Several 
times food became lodged in my throat and would interrupt a 
meal but I could usually clear it by forcing myself to vomit 
or wait [sic] until the food dissolved enough to pass into 
the stomach."  The veteran noted that he had sought medical 
attention for food being lodged in his throat at that time 
(as noted above) and that the impaction had been removed 
successfully.  The veteran stated that, since his first meat 
impaction, he had gotten up in the middle of meals 2 to 3 
times a year when food became lodged in his throat and spent 
"the next hour or more trying to gag, vomit or wait until 
the food passes the obstruction in my esophagus."  The 
veteran stated that his second food impaction had occurred in 
December 1981, at which time he had been admitted to Kennedy 
Hospital, and the impaction had been removed successfully.  

A review of records from Dr. D.B., dated in December 1981 but 
not provided to the RO until August 2000, indicates that the 
veteran was admitted to Kennedy Hospital in December 1981 
with complaints of acute distress following the impaction of 
a foreign body in the cervical esophagus.  It was noted that 
the veteran had had similar episode in 1965 which had 
required esophagoscopy.  Past medical history, family 
history, social history, and review of systems were all non-
contributory.  Physical examination revealed that the veteran 
was in acute distress due to total obstruction of the 
cervical esophagus and he was unable to swallow any 
secretions.  Neck x-ray and attempted barium swallow revealed 
a complete obstruction of the cervical esophagus.  It was 
noted that, on the evening of the veteran's admission to 
Kennedy Hospital, he was taken to the operating room where, 
under general endotracheal anesthesia, esophagoscopy was 
performed with a foreign body removal.  The veteran's post-
operative course was smooth and uneventful, he tolerated all 
foods without difficulty, and he had no distress.  In a 
report of the esophagoscopy that was performed during this 
hospital stay, it was noted that the pre-operative diagnosis 
was obstructed esophageal foreign body and the post-operative 
diagnosis was obstructed esophageal foreign body with 
esophageal stricture.  

In August 2001, the RO readjudicated the veteran's claim on 
the merits under the VCAA and denied the veteran's claim.  

In a Form 646 submitted on the veteran's behalf by his 
representative in September 2001, the veteran's in-service 
injury to the esophagus was noted, along with the VA 
examiner's opinion from April 1999 relating his esophageal 
stricture to the in-service injury.  It also was noted that 
"not all injuries are reported that have been caused by 
training" and that the veteran's trauma of being unable to 
swallow properly caused a meat impaction in his esophagus 
several months after the karate chop to the throat area.  
Finally, it was noted that this condition continued to bother 
the veteran.  

In its November 2001 remand of the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the esophagus, the Board requested that the veteran be 
scheduled for VA examination to determine whether he had a 
chronic esophageal disability and any relationship between 
this disability and the veteran's service.  The VA examiner 
who evaluated the veteran's esophageal disability was asked 
to provide an opinion as to whether any identified esophageal 
disability had its onset in service or was related to the 
documented incident of food lodged in the veteran's throat 
during service.  

On VA examination at VAMC Philadelphia in February 2002, the 
examiner noted that he had reviewed only the pertinent 
medical records in the veteran's claims folder, including the 
report of the veteran's VA examination in April 1999.  This 
examiner stated that he knew that the examiner who had 
accomplished the earlier April 1999 examination of the 
veteran was an expert gastroenterologist and he supported her 
conclusion that the veteran's in-service karate chop to the 
neck could have resulted in his esophageal narrowing and 
subsequent 2 meat impactions in the esophagus.  This examiner 
also noted that there was no other obvious cause for the 
veteran's esophageal narrowing and that an esophageal 
stricture had been objectively demonstrated at the last 
treatment that the veteran had received for impaction, when 
the examiner described a stricture of the upper esophagus at 
that time.  Finally, this examiner noted that the veteran had 
informed him that he had had an upper GI series done which 
also demonstrated the esophageal stricture.  This examiner's 
diagnosis was esophageal stricture.  

The RO requested further information from the veteran in on 
the upper GI series that he had reported to the VA examiner 
during his February 2002 examination in a letter to the 
veteran dated in March 2002.  The veteran stated on a VA Form 
21-4142 submitted to the RO in March 2002 that he had, in 
fact, stated that he had had a barium swallow performed at 
Kennedy Hospital in December 1981.  The RO advised the 
veteran by letter dated in April 2002 that treatment records 
from this facility were already of record and had been 
considered previously (as noted above).  In a statement 
submitted on the veteran's behalf by his representative in 
September 2002, it was noted that the veteran had been 
contacted by telephone with regard to the esophageal testing 
(or barium swallow) disclosed to the VA examiner in February 
2002.  The veteran stated that this testing had been done in 
1982 and the results could not be located.

The veteran underwent a VA examination with barium swallow 
VAMC Philadelphia in October 2002.  The examiner who saw the 
veteran reviewed the veteran's medical history (as noted 
above), noted that physical examination was unrevealing and 
essentially would not be pertinent, and ordered a barium 
swallow.  The diagnostic impression was dysphagia, although 
the examiner stated that he awaited x-rays before reaching a 
final conclusion.  The examiner later noted on this 
examination report that the veteran's x-rays did not suggest 
any definitive findings to account for dysphagia following 
in-service trauma.  

At the barium swallow accomplished at VAMC Philadelphia in 
October 2002, the veteran stated that, since he had been 
karate chopped in the neck during service, he had had 
intermittent, non-progressive dysphagia for solids and that, 
approximately 2 times a month, food would get stuck in the 
region of the sternal notch and, after much effort, he was 
able to cough up the chunk of food.  The veteran's 2 
endoscopic disimpaction procedures were noted.  A barium 
swallow was performed on the veteran with rapid sequence spot 
filming and video tape recording, although no prior study was 
available for comparison according to the examining 
radiologist.  The swallowing mechanism was normal, with 
normal oral and pharyngeal phases, epiglottic tilt, 
pharyngeal peristalsis, and relaxation of the 
cricopharyngeous, and no identified nasopharyngeal 
regurgitation or aspiration.  There was a prominent 
osteophyte at C6-C7, which produced mild extrinsic impression 
on the posterior cervical esophagus.  Just superior to this 
level, there was an area of slightly limited distensibility, 
which was seen as a subtle area of narrowing during 
swallowing.  According to the examining radiologist, this 
combination might explain the veteran's dysphagia for large 
solid food boluses, although this could not be definitely 
confirmed because the veteran refused to swallow a barium 
pill.  No other areas of abnormality were identified 
involving the esophagus.  The diagnoses were a short segment 
of decreased distensibility within the cervical esophagus, 
superior to a prominent osteophyte that indented the 
posterior esophagus and which, according to the examiner, 
might result in dysphagia for large solid food boluses, 
although this could not be confirmed because the veteran 
refused to swallow a barium pill, and normal swallowing 
mechanism with no identified nasopharyngeal regurgitation or 
aspiration.

In a lay statement submitted to the RO in November 2002, the 
veteran stated that he had refused to swallow the barium pill 
during testing accomplished at VAMC Philadelphia in October 
2002 because the pill "was beyond the size I could swallow.  
After having two emergency procedures to remove impacted 
material from my throat...I have learned what I am capable of 
swallowing."  

In an informal hearing presentation submitted by the 
veteran's representative to the Board on the veteran's behalf 
in January 2003, it was noted that nothing further could be 
added to the record or argument on this claim.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board finds that the evidence of record is in favor of 
granting the veteran's claim of entitlement to service 
connection for residuals of an injury to the esophagus.  In 
this regard, the veteran's service medical records do 
indicate treatment for meat impaction of the esophagus in 
March 1966.  Further, three separate VA examinations in April 
1999, February 2002, and October 2002, determined that the 
veteran's current esophageal stricture was related to his 
claimed in-service injury to the neck.  Even though the VA 
examiner who saw the veteran in October 2002 concluded that 
there were no definitive x-ray findings indicating dysphagia 
following in-service trauma, the VA radiologist who 
accomplished the barium swallow that same month noted that a 
mild extrinsic impression on the posterior cervical esophagus 
and an area of slightly limited distensibility just superior 
to this level, when combined, might explain the veteran's 
dysphagia for large solid food boluses.  The Board finds that 
this is sufficient medical evidence establishing a nexus 
between the veteran's claimed disability and his claimed in-
service injury sufficient to grant his claim of entitlement 
to service connection.  Given the medical evidence of record 
on this claim establishing that a nexus exists between the 
veteran's in-service injury to the neck and his current 
esophageal stricture, and given the Board's duty to resolve 
all reasonable doubt in the veteran's favor, the Board 
concludes that the veteran's claim of entitlement to service 
connection for residuals of an injury to the esophagus should 
be granted.


ORDER

Entitlement to service connection for residuals of an injury 
to the esophagus is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

